Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 7 April 2022, to the Original Application, filed 22 May 2019.

2. 	Claims 1-21 are allowed.


Reasons for Allowance

3. 	Claims 1-21 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… receiving an indication of an incident associated with the computing system, wherein the incident is identified by detecting unlabeled anomalous data in the information notwithstanding whether the anomalous data is included in the base system model;
utilizing the base system model to analyze the incident, wherein the analysis of the incident includes characterizing the incident as a previously detected incident or an unknown incident…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Scherman (U.S. Publication 2018/0248906 A1) discloses IPFIX-based detection of amplification attacks on databases.
	- Wu (U.S. Publication 2018/0365417 A1) discloses labeling automatically generated reports.
	- Abdulaal (U.S. Publication 2020/0226490 A1) discloses machine learning-based infrastructure anomaly and incident detection using multi-dimensional machine metrics.
- Puri (U.S. Publication 2020/0328961 A1) discloses collaborative incident management for networked computing systems.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Padmanabhan, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176